F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JAN 12 2001
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    ORIN H. BOYD, SR.,

                  Plaintiff-Appellant,

    v.                                                    No. 99-3402
                                                    (D.C. No. 98-2439-KHV)
    UNIFIED GOVERNMENT OF                                  (D. Kan.)
    KANSAS CITY, KANSAS;
    WYANDOTTE COUNTY, KANSAS,

                  Defendants-Appellees.


                              ORDER AND JUDGMENT          *




Before BRORBY , KELLY , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Orin H. Boyd appeals from the        district court ’s grant of summary

judgment to defendant, plaintiff’s former employer, on claims of discrimination,

retaliation, and breach of contract.   1
                                            As the parties are familiar with the facts and

procedural history of the case, we will not repeat them here. Our jurisdiction over

this appeal arises from 28 U.S.C. § 1291.

       We review the district court ’s grant of summary judgment de novo ,

applying the same standards as did that court to determine whether genuine issues

of material fact exist and, if not, whether the movant is entitled to judgment as a

matter of law.   Simms v. Okla. ex rel. Dep’t of Mental Health & Substance Abuse

Servs. , 165 F.3d 1321, 1326 (10th Cir.),       cert. denied , 120 S. Ct. 53 (1999).

Although we construe plaintiff’s pro se pleadings liberally,        see Haines v. Kerner ,

404 U.S. 519, 520 (1972), we do not consider materials or arguments not

presented to the district court, Myers v. Okla. County Bd. of County Comm’rs           , 151

F.3d 1313, 1319 (10th Cir. 1998);      Walker v. Mather (In re Walker)     , 959 F.2d 894,

896 (10th Cir. 1992). In opposing          defendant ’s summary judgment motion,

plaintiff must do “more than simply [show] there is some metaphysical doubt as




1
       The district court ’s ruling also granted defendant’s motion to strike
plaintiff’s summary judgment motion for failure to follow local rules. Plaintiff
does not challenge this part of the ruling on appeal, and has therefore waived the
matter. State Farm Fire & Cas. Co. v. Mhoon , 31 F.3d 979, 984 n.7 (10th Cir.
1994).

                                               -2-
to the material facts.”   Neustrom v. Union Pac. R.R. , 156 F.3d 1057, 1066 (10th

Cir. 1998) (quotations omitted).

       On appeal, plaintiff contends that he has met the prima facie case

requirements for his claims of discrimination based on age, race, and religion, and

his retaliation claim. He attacks the veracity of      defendant ’s evidence on summary

judgment , but did not allege facts before the      district court which would create a

genuine dispute on issues material to the applicable legal analysis. Plaintiff now

offers both materials and arguments not presented to the        district court . He

requests a hearing and challenges the      district court ’s failure to appoint him an

attorney.

       Seeing no manifest injustice, we do not consider the new arguments and

materials plaintiff presents for the first time on appeal.     See Smith v. Rogers

Galvanizing Co. , 128 F.3d 1380, 1386 (10th Cir. 1997). After careful review of

the entire record on appeal in light of the parties’ arguments and the applicable

law, we conclude that the    district court correctly decided this case.




                                              -3-
Plaintiff has not demonstrated entitlement to either a hearing or appointed

counsel. The judgment of the United States District Court for the District of

Kansas is AFFIRMED.



                                                    Entered for the Court



                                                    Wade Brorby
                                                    Circuit Judge




                                        -4-